Citation Nr: 0211042	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  97-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
claimed as due to hepatitis.  




WITNESS AT HEARINGS ON APPEAL

The veteran








ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to April 
1965 and January 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Service connection for hepatitis was previously denied by 
the RO due to the veteran's failure to report for VA 
examinations.  

3.  The veteran is shown to have been treated for hepatitis 
caused by his drug usage during service.  

4.  The veteran is not shown to have porphyria cutanea tarda 
due to other disease that was innocently acquired during 
service.  

5.  The veteran is not shown to have porphyria cutanea tarda 
that was caused or worsened by a service-connected 
disability.  



CONCLUSION OF LAW

The veteran's claim of service connection for porphyria 
cutanea tarda as due to hepatitis must be denied by operation 
of law.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 5107(a), 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

"Service-connected" means that such disability was incurred 
or aggravated in line of duty in the service.  38 U.S.C.A. 
§ 101(16).  

An injury or disease incurred during active duty will be 
deemed to have been incurred in line of duty  and not the 
result of the veteran's own misconduct when the person on 
whose account benefits are claimed was, at the time the 
injury was suffered or disease contracted, on active duty, 
unless such injury or disease was a result of the person's 
own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a).  

The veteran filed an initial claim of service connection for 
hepatitis in April 1970.  On three occasions the veteran was 
scheduled for VA examinations, but he failed to report for 
them.  He was advised after each examination that his claim 
was being denied.  

The veteran contends that his porphyria cutanea tarda was 
caused by his hepatitis that was incurred in service.  The 
Board first notes that there is no evidence of porphyria 
cutanea tarda in service or for many years thereafter.  

The Board notes in this regard that the veteran's hepatitis 
is not service connected.  Furthermore, the service records 
clearly show that the veteran was treated for serum hepatitis 
due to his long history of intravenous drug abuse.  

Thus, it cannot be determined in this case that the hepatitis 
was not contracted in the line of duty.  See 38 U.S.C.A. 
§§ 101(16), 105(a).  

The veteran has submitted no competent evidence to support 
his assertions that he has porphyria cutanea tarda that is 
due an innocently acquired disease or injury that was 
incurred in or aggravated by service.  

In a case such as this one, where the law and not the 
evidence is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

As the veteran is not shown to have hepatitis that was 
innocently acquired in service or other service-connected 
disability, there can be no basis to find that he has 
porphyria cutanea tarda that was caused or aggravated by 
service-connected disability in this case.  


VCAA

There was a significant change in the law while the case was 
pending at the RO with the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

The veteran was notified in the rating decisions, the 
Statement of the Case, Supplemental Statement of the Case, as 
well as letters from the RO, of the evidence that was 
necessary for service connection to be granted.  

Moreover, the veteran was notified of what was needed at 
personal hearings at the RO.  The Board concludes that the 
discussions in the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, letters from the RO, and 
the explanation at his personal hearings, informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The veteran has not referenced any 
obtainable evidence that has not been obtained that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records.  

The Board finds that the Statement and Supplemental Statement 
of the Case provided the veteran with adequate notice of what 
the law requires to award service connection for porphyria 
cutanea tarda secondary to hepatitis.  

The veteran further was provided with adequate notice that VA 
would help him secure evidence in support of his claims if he 
identified that evidence. 

The Statement and Supplemental Statements of the Case also 
provided notice to the veteran of what the evidence of record 
revealed.  The Board finds in this case that a medical 
examination is not necessary to make a decision in this case.  

Additionally, these documents provided notice why this 
evidence was insufficient to award service connection for 
porphyria cutanea tarda secondary to hepatitis.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

The claim of service connection for porphyria cutanea tarda 
as secondary to hepatitis is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

